Citation Nr: 1632899	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection. 


FINDINGS OF FACT

The preponderance of evidence is against a finding that the Veteran's diagnosed COPD is etiologically related to any aspect of active service. 


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

COPD

The Veteran contends that he is entitled to service connection for COPD.  Specifically, the Veteran claims that his COPD is the result of exposure to asbestos during service in the Navy, and onboard submarines.  The Board finds that the preponderance of evidence to include a VA examination and addendum opinion, to be against a finding that the currently diagnosed COPD is etiologically related to any incident of active service.  Therefore, the claim for service connection for COPD must be denied. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Board acknowledges that the Veteran has shown evidence of a current disability of COPD.  With respect to the presence of an in-service event, injury, or disease, the Veteran has continuously asserted that he was exposed to asbestos during service working in shipyards while restoring and repairing ships and submarines.  The Veteran has also consistently contended that he started experiencing episodes of coughing and wheezing during service.  The Board finds that the evidence of record shows that the Veteran was at high risk of exposure to asbestos as an electronic technician.  Moreover, the Board finds that the Veteran both competent and credible in describing in-service symptoms such as episodes of coughing and wheezing.  Accordingly, the Board finds that an in-service event, injury, or disease, is met with respect to the claim. 

Therefore, addressing the third and final element for service connection, known as the nexus element, the evidence of record must show an etiological nexus between current COPD and an in-service incurrence or injury.   The Board notes that there are both positive and negative opinions regarding the etiology of the Veteran's COPD.  The Veteran was provided a VA examination to assess the nature and etiology of COPD and VA obtained addendum opinions in August 2010 and January 2016. 

At an August 2010 VA examination, the examiner diagnosed COPD.  On examination, the VA examiner noted the Veteran's medical history and claimed exposure to asbestos during service.  The report noted that the examiner reviewed the claims file.  However, the examiner ultimately opined that the Veteran's diagnosed COPD was not caused or etiologically related to the claimed in-service exposure to asbestos.  The examiner noted that there was no evidence of COPD, or treatment for symptoms of COPD during service, or after service until the Veteran's first diagnosis in 2009.  Additionally, there were no evidence of asbestos-related disease such as pleural plaques, interstitial fibrosis, and mesothelioma.  Therefore, the examiner determined that there was no medical evidence that the Veteran's COPD was due to exposure to asbestos. 

In January 2016, VA obtained an addendum nexus opinion regarding the nature and etiology of COPD.  The VA examiner, after thoroughly noting the Veteran's medical history, to include the Veteran's lay complaint of in-service wheezing, again concluded that the Veteran's COPD was not etiologically related to any incident of active service.  Specifically, the examiner first noted that asbestos exposure produces restricting lung disease, and COPD is an obstructive lung disease, the two are different by nature and are not etiologically related.  Therefore, the examiner noted that in-service asbestos exposure could not have caused or even aggravated the Veteran's COPD.  

Moreover, the examiner noted that the Veteran's in service bronchitis, or respiratory symptoms such as wheezing, were acute in nature from intermittent respiratory infections, that were resolved in service, and asymptomatic until the next infection.  The examiner thoroughly explained that such conditions are normal for submariners after a long submerged cruise, as they are in a relatively germ free environment in the submarine, and when they emerge are exposed to normal air.  Therefore, the examiner again found the in-service respiratory symptoms to be acute and not etiologically related to the current diagnosis of COPD.  Therefore, as there were no other respiratory issues noted on record during service, or directly after service, the examiner concluded that the Veteran's COPD was not etiologically related his active service; and that the main risk factor for COPD was a history of smoking. 

The Veteran submitted a July 2015 private opinion from his treating physician for COPD.  In that opinion, the private examiner concluded that the Veteran's current COPD was possibly due to his prolonged exposure to submarine atmosphere during service, and that it was as likely as not that his current condition was due to active service.  The examiner further noted that the Veteran's COPD condition had been worsening since 1970 when he first experience wheezing in service until his first diagnosis in 2009.  

The Board notes that in addition to those medical opinions, no additional competent evidence regarding the etiology of the Veteran's COPD is of record.  The Board notes that a close review of the Veteran's claims file and medical history reveals no additional evidence that speaks to the etiology of COPD. 

The Board also acknowledges that the Veteran believes, and has continuously asserted, that his COPD is related to service, to specifically include asbestos exposure.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's COPD is related to service, but the Board finds that evidence is not competent as the Veteran is not shown to have the required training to diagnose respiratory disabilities and opine as to their etiology.  To the extent those statements may be competent, the Board ultimately assigns the greater probative weight to the medical evidence of record.  That evidence was provided by trained medical professionals whose medical opinions are found to be more probative than the opinion of a layperson.

The Board finds the VA examination and addendum opinion to be most probative evidence when compared to that of the private opinion provided by the Veteran's treating physician.  The Board notes that the VA opinions provided a far more comprehensive opinion regarding why asbestos exposure or the Veteran's in service symptoms were not etiologically related to his current condition.  The VA examiner took into account of the acute nature of those in-service symptoms of wheezing, and the fact that the Veteran was asymptomatic for years after service.  The VA opinions also explained that the Veteran had an obstructive disease, which is not due to asbestos exposure as asbestos exposure causes restrictive lung disease.

The Board finds the private opinion less persuasive for several reasons.  First, the examiner used equivocal language in formulating the conclusion.  The opinion was not that the Veteran's COPD was related to exposure to asbestos, or active service, only that the evidence was "possibly" supportive of that conclusion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements are insufficient to warrant service connection).  Further, the examiner's rationale for that conclusion seems to be based on the continuity of respiratory symptoms since 1970.  However, the Board notes that the evidence of record does not document respiratory symptoms following service separation in 1982 until 2009.  The Board finds that the private opinion is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) (Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Even if that opinion considered the Veteran's lay testimony, the Board notes that the opinion is speculative, lessening the probative value.  In addition, the opinion did not address the finding of the VA examiner that asbestos causes restrictive lung disease and that the Veteran had obstructive lung disease.  While the private opinion seems to opine that an obstructive lung disease has been present due to a continuity of symptomatology, the Board finds that the examiner did not cite to evidence or medical treatise to support that finding.  Therefore, the Board attaches less probative weight the private opinion.

Consequently, the Board finds that, based on the forgoing, the private opinion is assigned less probative weight.  Therefore, that opinion, while relevant, does not rise to the level of equipoise with the VA examination and opinions of record.  The Board finds that the preponderance of the evidence is against the claim for service connection for COPD, on a direct basis. 

The Board also notes that, for certain chronic diseases, listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  However, COPD is not a chronic disease listed under 38 C.F.R. § 3.309(a), and, therefore, does not qualify for any presumptions or any analysis under continuity of symptomology.  Consequently, the claim is similarly denied on a presumptive basis.

To the extent that the VA examiner attributed the current COPD to a history of smoking, the Board notes that VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2005).

Accordingly, the Board finds that the claim of entitlement to service connection for COPD must be denied because the preponderance of the evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for COPD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


